ACCEPTED
                                                                                 04-14-00824-cv
                                                                      FOURTH COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                                                            3/25/2015 4:48:52 PM
                                                                                   KEITH HOTTLE
                                                                                          CLERK

                                NO. 04-14-00824-CV

                                        ***               FILED IN
                                                   4th COURT OF APPEALS
                                                    SAN ANTONIO, TEXAS
                        IN THE COURT OF APPEALS    3/25/2015 4:48:52 PM
                    FOURTH COURT OF APPEALS DISTRICT KEITH E. HOTTLE
                                                           Clerk
                              SAN ANTONIO, TEXAS

                                        ***

   ROBERT TYSON, CARL AND KATHY TAYLOR, LINDA AND RON
TETRICK, JIM AND NANCY WESCOTT, AND PAUL AND RUTHE WILSON,

                                                                 Appellants

                                          V.

      ROBERT N. FREEMAN II, INDIVIDUALLY AND AS PRINCIPAL
          OF MEDINA LIVESTOCK SALES COMPANY, LTD;
              DEMAR BOREN; AND LORENA YEATES,

                                                                 Appellees

                                        ***

       MOTION TO EXTEND TIME TO FILE APPELLEES’ BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Appellees Demar Boren and Lorena Yeates file this Motion to Extend Time

to File Appellees’ Brief as follows:

      1.       Appellees’ Brief is due March 26, 2015.

      2.       Appellees seek an extension to April 27,

       2015.
         3.   Appellees’ counsel is a solo practitioner in Kerrville, Texas. An

extension is needed due to conflicts with the day-to-day activities related to

counsel’s commercial litigation docket.

         4.   This is the first request for an extension of time regarding Appellees’

Brief.

                                       PRAYER

         Appellees Demar Boren and Lorena Yeates respectfully request that the

Motion to Extend be granted and that the Appellee Brief deadline be extended

until April 27, 2015.

                                          Respectfully submitted,

                                          STEPHEN B. SCHULTE, P.C.
                                          Main Plaza One
                                          820 Main Street, Suite 100
                                          Kerrville, Texas 78028
                                          Telephone: (830) 258-4222
                                          Facsimile: (830) 715-9292

                                          ________/s/____________________
                                          Stephen B. Schulte
                                          State Bar No. 17836500
                                          Attorney for Lorena Yeates




                                          2
                         CERTIFICATE OF SERVICE

     I certify that on March 25, 2015, a true copy of this Motion to Dismiss
Appeal Under Rule 42.3 has been served on all counsel of record as follows:

     C. Dixon Mosty          Via E-Serve

     Carol Boyd              Via E-Serve


                                         _______/s/____________
                                         Stephen B. Schulte




                                     3